       Case 6:21-cv-01088-JWB-GEB Document 1 Filed 04/01/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
                                     AT WICHITA, KANSAS

TARA NETTLE,                                  )
                                              )
               Plaintiff,                     )
vs.                                           )       Case No.
                                              )
TONY WHITAKER AND                             )
K & B TRANSPORTATION, INC.                    )
                                              )
               Defendants.                    )
                                              )

                                          COMPLAINT

       COMES NOW the Plaintiff, by and through counsels Arthur E. Rhodes and Dustin L.

DeVaughn of DeVaughn James Injury Lawyers, and for Plaintiff’s claims against the Defendants,

alleges and states:

                                          A. PARTIES

       1.      Plaintiff Tara Nettle is a Minnesota resident and citizen that resides at 11351 Nettle

               Road, Chisholm, MN. 55719.

       2.      Defendant, Tony Whitaker, is a citizen of Memphis, Tennessee and resides at 4506

               Seven Valley Cove, Memphis, TN. 38141.

       3.      Defendant, K & B Transportation, Inc., is an Iowa domestic profit company with

               its principal place of business and corporate headquarters at 4700 Dakota Ave,

               South Sioux City, NE 68776, and may be served with process through its resident

               agent, Brock Ackerman, 5640 S. Lakeport Road, Sioux City, IA. 51106.

                                B. JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the persons and subject matter.
Case 6:21-cv-01088-JWB-GEB Document 1 Filed 04/01/21 Page 2 of 5




5.    Venue is proper in the Wichita division of the Kansas District Court of the Federal

      District Court.

6.    This collision took place in Butler County, Kansas on June 18, 2019.

7.    This action is brought pursuant to 28 U.S.C. § 1332, in that the amount of

      controversy exceeds seventy-five thousand dollars ($75,000.00) exclusive of

      interest and costs and on the basis of diversity of citizenship.

                             C. NATURE OF ACTION

8.    This is a civil action for personal injuries suffered by Plaintiff Tara Nettle.

9.    This action arises out of a motor vehicle collision on I-35 Turnpike and K-177

      Highway in Butler County, Kansas on June 18, 2019.

10.   Plaintiff was slowing down for traffic in the construction zone on northbound I-35

      when the semi-truck and trailer being driven by Defendant, Tony Whitaker, rear-

      ended the Plaintiff.

                 D. CAUSE OF ACTION - NEGLIGENCE

11.   At all times relevant herein, Defendant, Tony Whitaker, was an employee and/or

      agent of Defendant, K & B Transportation, Inc., and was operating in the course

      and scope of his employment with Defendant, K & B Transportation, Inc..

12.   Defendant, Tony Whitaker was hired, supervised, and trained by Defendant, K&B

      Transportation, Inc.

13.   The actions and omissions of Defendants Tony Whitaker and K & B

      Transportation, Inc. (both independently and through driver Tony Whitaker under

      Respondeat Superior and Vicarious Liability) were negligent and careless for the

      following reasons:




                                         2
Case 6:21-cv-01088-JWB-GEB Document 1 Filed 04/01/21 Page 3 of 5




      a. Following too closely;

      b. Inattentive operation of a motor vehicle;

      c. Failure to maintain a proper lookout;

      d. Failure to drive with reasonable care;

      e. Failure to give warning;

      f. Failure to drive at a safe speed;

      g. Failure to maintain control of a motor vehicle; and

      h. Failure to take evasive action.

14.   Defendant, K & B Transportation, Inc. was further negligent by failing to properly

      hire, train, and supervise its employees and/or agents, including Tony Whitaker, in

      a way that would ensure their operation of motor vehicles in a safe and prudent

      manner to prevent harm to other motorists.

15.   The negligence of Defendants, K & B Transportation, Inc. and Tony Whitaker

      directly and proximately caused the motor vehicle collision that injured Plaintiff,

      Tara Nettle.

16.   K & B Transportation, Inc., is a motor carrier and operating under authority through

      the United States Department of Transportation with an assigned D.O.T. number of

      320526.

17.   Upon information and belief, the semi-trailer truck being operated by Tony

      Whitaker was owned, maintained, dispatched, supervised, controlled and repaired

      by K & B Transportation, Inc. and was used as a commercial motor vehicle in both

      intrastate and interstate business making it subject to the Federal Motor Carrier

      Safety Administration regulations under 49 C.F.R. Sections 381 et. seq.




                                        3
Case 6:21-cv-01088-JWB-GEB Document 1 Filed 04/01/21 Page 4 of 5




18.   49 C.F.R. § 390.3(e)(1) & (2) provide that every driver and employee shall be

      instructed regarding and shall comply with all applicable regulations contained in

      the FMCSR.

19.   49 C.F.R. § 390.5 provides that "motor carrier" means a for-hire motor carrier or a

      private motor carrier. That term includes a motor carrier's agents, officers, and

      representatives as well as employees responsible for hiring, supervising, training,

      assigning, or dispatching of drivers.

20.   K & B Transportation, Inc. was at all material times a "motor carrier" and an

      "employer" of its driver Tony Whitaker in regard to the operation of a commercial

      motor vehicle as defined in 49 C.F.R. §382.107.

21.   The negligence of Defendant, K & B Transportation, Inc., and their employee/agent

      Defendant, Tony Whitaker, directly and proximately caused the collision and the

      personal injuries and damages of Plaintiff.

22.   As a result of Defendants, K & B Transportation, Inc. and Tony Whitaker’s

      negligence, Plaintiff sustained severe personal injuries. Plaintiff has or is expected

      to sustain past medical expenses, future medical expenses, past lost wages, future

      lost wages, medical mileage, and past and future non-economic damages such as

      pain, suffering and mental anguish.




                                        4
          Case 6:21-cv-01088-JWB-GEB Document 1 Filed 04/01/21 Page 5 of 5




          WHEREFORE, Plaintiff requests judgment against defendant for an amount in excess of

$75,000 plus costs and any further relief this Court deems fair, just and equitable.

                                              Respectfully submitted,

                                              DeVaughn James Injury Lawyers

                                              By: /s/ Arthur E. Rhodes
                                              Arthur E. Rhodes, #17661
                                              Richard W. James, #19822
                                              3241 N. Toben
                                              Wichita, KS 67226
                                              [p] (316) 977-9999
                                              [f] (316) 425-0414
                                              arhodes@devaughnjames.com
                                              rjames@devaughnjames.com
                                              Attorneys for Plaintiff

               DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the plaintiff and demands a pretrial conference and a trial by jury.

                            DESIGNATION OF PLACE OF TRIAL

          COMES NOW the plaintiff and designates Wichita, Kansas as the place for trial in this

matter.

                                              DeVaughn James Injury Lawyers

                                              By: /s/ Arthur E. Rhodes
                                              Arthur E. Rhodes, #17661
                                              Richard W. James, #19822
                                              3241 N. Toben
                                              Wichita, KS 67226
                                              [p] (316) 977-9999
                                              [f] (316) 425-0414
                                              arhodes@devaughnjames.com
                                              rjames@devaughnjames.com
                                              Attorneys for Plaintiffs




                                                 5
